DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 6-8, 12, 14, 16-36, and 38-50 are pending in this application. 
Claims 19-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 August 2014.

Claims 1, 6-8, 12, 14, 16-18, 36, and 38-50 are examined.


Withdrawn Rejections
The rejection of claims 40 and 45 under 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to each of claims 40 and 45.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 12, 14, 16-18, 36, and 38-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “wherein: (i) said vaccine has enhanced cross-reactivity to influenza antigens not contained in the vaccine as compared to an unadjuvanted vaccine consisting essentially of the proteinaceous antigens; (ii) said vaccine has increased response rate in elderly and immunocompromised subjects as compared to an unadjuvanted vaccine consisting essentially of the proteinaceous antigens; and (iii) said vaccine provides an extended period of protective antibody titers as compared to an unadjuvanted vaccine consisting essentially of the proteinaceous antigens.”  Thus, claim 1 as amended now refers to “the proteinaceous antigens” at lines 16, 19, and 21 (see claim 1 as filed 24 November 2021).  However, while claim 1 previously refers to an “influenza antigen”, claim 1 does not previous refer to a “proteinaceous antigen”.  Further, it is not clear if the phrase “proteinaceous antigen” is of the same scope as “influenza antigen”, since the as-filed specification refers to an 
Dependent claims 6-8, 12, 14, 16-18, 36, and 38-50 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 1, 6-8, 12, 14, 16, 36, 38-42, 45-47, and 50 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midler in view of Grimes optionally further in view of Kistner is modified as follows, as necessitated by Applicant’s amendment filed 24 November 2021:
Claims 1, 6-8, 12, 14, 16, 36, 38-42, 45-47, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midler, Jr. et al. (“Midler”, US Patent 4,073,743) in view of Grimes et al. (“Grimes”, US 2002/0058040).

While Midler teaches water-in-oil emulsion vaccine compositions comprising influenza antigen, isomannide monooleate and squalane, Midler does not specifically teach the emulsion vehicle instantly claimed, i.e., about 25-35% aqueous phase (and 65-75% oil phase), or about 27% to about 33% by weight aqueous phase (claim 14), a mixture of squalane and squalene as the oily phase, a first emulsifier which is mannide monooleate, a second emulsifier such as polyoxyl-40-hydrogenated castor oil, and a median aqueous globule size from about 0.3 µm to about 1 µm.
Grimes teaches injectable water-in-oil emulsion vaccine compositions containing advantageous oily vehicles as suitable for frozen storage (abstract). The water-in-oil emulsions may comprise 70% adjuvant oil vehicle and 30% aqueous phase (page 13, Tables 7 and 8). The compositions comprise metabolizable oily substances of vehicles which are pharmaceutically acceptable, containing a mixture of squalene and squalane (paragraph [0010]). A surfactant emulsifier can be mannide monooleate and a surfactant emulsion stabilizer can be polyoxy-40-hydrogenated castor oil (paragraph [0016]). The emulsion globules maintain a globule size of less than 1 micron diameter (which is comparable to that of the claimed invention) after five freeze/thaw cycles (paragraph [0023]).

Regarding the viscosity of the nanoparticulate water-in-oil emulsion (claim 1 as amended, claim 38), it is noted that, since the emulsion vehicle of Grimes comprises the same vehicle components in the same amounts, one skilled in the art would reasonably expect it to have the same viscosity, absent evidence to the contrary.
Regarding specific amounts of emulsifiers and oils (claims 1, 6-8, 41, and 46), Grimes teaches the squalene and/or squalane mixture can comprise one or more vehicles selected from the group consisting of Montanide ISA 25, Montanide ISA 703, Montanide ISA 719, and Montanide ISA 720, wherein the surfactant emulsifier can be mannide monooleate and a surfactant emulsion stabilizer can be polyoxy-40-hydrogenated castor oil (paragraph [0016]). Grimes teaches the same components as that of the claimed invention, and also teaches commercial emulsion vehicles comprising said components which are also cited in the instant specification (see page 26 of specification). Therefore, the skilled artisan would reasonably expect amounts of components within said vehicles to be the same or comparable, and/or find it obvious 
Regarding claims 12, 42, and 47, Midler teaches use of a purified or partially purified antigen (col. 3, lines 3-18), which comprises a protein.
Regarding claim 16, Grimes teaches the emulsion globules maintain a globule size of less than 1 micron diameter after five freeze/thaw cycles (paragraph [0023]).  This range is comparable to or encompasses that of the claimed invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Allen, 220 F.2d 454, 456, 105 USPQ 233, 235 (CGPA 1955).  Therefore, the particular sizes recited in the claims do not impart patentability, absent a showing of the criticality of the particular sizes claimed.
Regarding claim 36, Midler teaches the antigen component employed may contain non-viable immunogenic or desensitizing agent or agents (plural), and preferred antigens are influenza antigens (col. 1, lines 38-49). Therefore, the skilled artisan would recognize that the antigen component may be derived from more than one source, including from more than one Influenza strain, absent evidence to the contrary. Accordingly, the limitation ‘wherein the influenza antigen comprise components derived from more than one influenza strain’ does not impart patentability to the claim, absent a showing of the criticality of the claimed limitation.
Regarding new claim 39, Midler teaches its preferred antigens are influenza antigens (col. 1, lines 38-49) and exemplifies its composition “for immunizing humans” (e.g., Example 4, note g), and thus the skilled artisan would reasonably expect the 
“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Regarding the limitations wherein: (i) the vaccine has enhanced cross-reactivity to influenza antigens not contained in the vaccine as compared to an unadjuvanted vaccine consisting essentially of the proteinaceous antigens; (ii) the vaccine has increased response rate in elderly and immunocompromised subjects as compared to an unadjuvanted vaccine consisting essentially of the proteinaceous antigens; and (iii) the vaccine provides an extended period of protective antibody titers as compared to an unadjuvanted vaccine consisting essentially of the proteinaceous antigens (claim 1 as amended); the vaccine is effective to enhance immunopotency for influenza antigens in the vaccine relative to an unadjuvanted trivalent inactivated vaccine containing the same antigens, where the concentrations of the antigens

Regarding claim 50, it is noted that, since the composition of the prior art comprises the same components in the same amounts, the same properties would reasonably be expected to result, absent evidence to the contrary.

Claims 1, 6-8, 12, 14, 16-18, 36, and 38-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midler in view of Grimes as applied to claims 1, 6-8, 12, 14, 16, 36-42, and 45-47 above, and further in view of Campbell et al. (“Campbell”, US 2006/0121055).
The inventions of Midler and Grimes are delineated above (see paragraph 9, above). Midler further teaches that its aqueous phase may also contain substances conventionally incorporated in vaccine preparations (col. 2, line 68 - col. 3, line 2).
Specifically regarding claims 17, 18, 43, 44, 48, and 49 (and more generally regarding the remaining claims), while Midler teaches substances conventionally incorporated in vaccine preparations may be included in its aqueous phase, Midler does not specifically teach the presence of urea or DMSO. However, urea is known to be a conventional excipient in vaccine preparations. For example, Campbell teaches traditional excipients in immunogenic compositions, such as influenza vaccines, include urea (e.g., see abstract; paragraphs [0011], [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include urea in the composition of the combined references; thus arriving at the claimed invention. One skilled in the art would be motivated to do so, with a reasonable expectation of success, because urea is known to be a traditional excipient in vaccine preparations, as exemplified by Campbell, and Midler teaches said excipients may be present in its compositions.


Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.  
Applicant first argues, “The Examiner again dismisses Applicants’ unexpected results, and also dismisses Dr. Blackburn’s declaration, on the basis that no comparison has been made with Midler, which is said to be the closest prior art.”  Applicant argues 
Dr. Blackburn's Declaration clearly establishes that the MAS-1 adjuvanted vaccine 
according to the present claims is vastly superior to “existing vaccines” in terms of cross-reactivity, increased response rate in elderly and immunocompromised subjects, and durability of the immune response.  Applicant asserts, “according to the Examiner, the Midler composition would be expected to possess the same properties as the composition of the present claims.”  Applicant argues the Midler composition differs significantly from the composition of the amended claims because, while Midler also comprises influenza antigen and squalene, Midler also requires “two components not found in the Midler compositions – squalene and polyoxyl-40-hydrogenated castor oil”.  Applicant further argues vaccine efficacy is not predictable, but given the “unprecedented results” achieved with the MAS-1 adjuvanted vaccine, those of skill in the art would not expect the Midler composition to provide at least the unprecedented and unexpected extension of the durability of the immune response demonstrated for the present compositions.
This argument is not persuasive.  Applicant’s arguments and the previous Declarations have been fully considered, but are not sufficient for overcoming the rejection (the Examiner also points out that, contrary to Applicant’s assertions, a finding 
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The following rejection is newly added, as necessitated by Applicant’s amendment filed 24 November 2021:
Claims 1, 6-8, 12, 14, 16-18, 36, and 38-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-49 of copending Application No. 17/543,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter, composition components, and/or method steps.
US ‘353 claims a method of producing an influenza vaccine composition comprising: (i) preparing an aqueous phase comprising proteinaceous antigens for each of a plurality of influenza vaccine strains; (ii) preparing a water-in-oil emulsion of the aqueous phase with an oil phase wherein: the aqueous phase of the emulsion comprises from about 25% to about 35% by weight of the vaccine composition; and the oil phase comprises from about 65% to about 75% by weight of the emulsion, and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611